               Case 2:20-cv-01808-JCC Document 10 Filed 03/08/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DALE BROWN,                                          CASE NO. C20-1808-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12   CITY OF KENT, a municipal corporation, D.
     MCCUISTION, individually and in his capacity
13   as Commander of the Kent City Jail, and MR.
     WARD, individually and in his capacity as
14
     Sergeant of the Kent City Jail, and JOHN/JANE
15   DOES 1-XX,

16                           Defendants.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on the parties’ stipulation of voluntary dismissal

21   (Dkt. No. 9). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed

22   without a court order if there is a “stipulation of dismissal signed by all parties who have

23   appeared.” Here, all parties that have appeared stipulate that this action shall be dismissed

24   without prejudice and without an award of fees or costs to any party. (Dkt No. 9.) Thus, under

25   Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. All claims in this

26   action are DISMISSED without prejudice and without an award of fees or costs to any party. The


     MINUTE ORDER
     C20-1808-JCC
     PAGE - 1
              Case 2:20-cv-01808-JCC Document 10 Filed 03/08/21 Page 2 of 2




 1   Clerk is directed to CLOSE this case.

 2          DATED this 8th day of March 2021.

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Paula McNabb
 5
                                                Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1808-JCC
     PAGE - 2
